*1286On Application for Rehearing.
In the judgment'rendered by us in this case we simply affirmed the judgment appealed from. While the litigants raised several issues on appeal, no allusion was made by either side as to any error in the lower court upon the question of costs. The case was submitted in briefs which covered, we supposed, all points in controversy. Our attention is called, on an application for a rehearing, to the fact that though the suit is one in partition between joint owners, the District Oourt improperly threw the entire costs upon them. The judgment below is erroneous in the matter complained of, but the error can be corrected without a rehearing. It is ordered, adjudged and decreed that the judgment rendered by us in this'case be so amended as to annul, avoid and reverse that portion of the judgment appealed from which condemns the present appellants to pay all the costs in the District Oourt; and it is now ordered, adjudged and decreed as to costs, that the appellees pay the costs of this appeal, and that those of the District Oourt be paid by the different parties according to their respective interests. This correction made, the application for a rehearing is refused.
In this case W. O. Perrault, District Judge, was called in.
McEnery, J., absent this term.
Breaux, J., recused.